Detailed Action
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, “ … depositing a first layer, wherein the at least one conductive surface comprises the first layer” . It’s not clear whether the first layer is deposited on the conductive surface or conductive surface itself is the first layer. 
Claim 8 is rejected for similar reason, “ … depositing a second layer…, wherein the at least one conductive surface comprises the second layer” . It’s not clear whether the second layer is deposited on the conductive surface or conductive surface itself is the second layer. Appropriate correction is required. 
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is a system claim; however, claim language does not include structural components. Claim langaugage

.. forming…..”
are method steps.  Examiner suggests the applicant to amend the claims by incorporating structural components into claim language. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-3, 6-14, 15-17 and 20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Rigetti et al. (US 10,068,181, hereinafter Rigetti)


	With respect to claims, 1 and 15, Rigetti discloses:
A method comprising: forming a first chip having a first substrate (210 of fig. 2B) and one or more qubits disposed on the first substrate (240/QC1-QC3); each of the one or more qubits having an associated resonance frequency (Col. 17; lines 50-64; relevant operating frequencies of the encapsulated quantum circuit devices 240) ; and
forming a second chip having a second substrate (310 of fig. 3A) and at least one conductive surface (350) disposed on the second substrate opposite the one or more qubits (350 is disposed on 310 opposite the 240/QC1-QC3), the at least one conductive surface having at least one dimension (fig. 3A; 350 layer inside 320 has dimensions).
	Rigetti in the same embodiment does not explicitly disclose that the at least one dimension configured to adjust the resonance frequency associated with at least one of the one or more qubits to a determined frequency adjustment value.
	In an another embodiment Rigetti discloses that the at least one dimension configured to adjust the resonance frequency associated with at least one of the one or more qubits to a determined frequency adjustment value (Col.19; lines 7-16; and 27-44;  equations 1-4; Col. 20 lines 5-13; Col. 21; lines 4-34; each recess 320 is configured (e.g.,sized) to suppress propagation inside the recess of electromagnetic waves that have frequencies "f" below a cutoff frequency f.sub.C, f<f.sub.C, where the cutoff frequency f.sub.C is larger than the operating frequency f.sub.O, f.sub.O<f.sub.C, of the respective encapsulated quantum circuit device 240. The noted suppression of the propagation of the recess modes is illustrated in FIG. 3A by the relative appearance of 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Rigetti’s first embodiment by having the conductive surface with at least one dimension in order to manufacture a device according to required sepcfications.
	With respect to claims 2 and 16, Rigetti discloses wherein the at least one dimension of the conductive surface is based upon a measurement of a parameter associated with each of the one or more qubits (Col.19; lines 7-16 and 27-44;  Col. 21; lines 4-34; each recess 320 is configured (e.g.,sized) to suppress propagation inside the recess of electromagnetic waves that have frequencies "f" below a cutoff frequency f.sub.C, f<f.sub.C, where the cutoff frequency f.sub.C is larger than the operating frequency f.sub.O, f.sub.O<f.sub.C, of the respective encapsulated quantum circuit device 240).
With respect to claims 3 and 17, Rigetti discloses wherein the resonance frequency associated with a particular qubit is a predicted resonance frequency calculated based upon the measured parameter (Col. 19; equations 1-3 and Col. 20. equation 4; lines 5-13;  The participation ratio of air can be increased by tuning the dimension C.sub.h of the recess 320 of the cap wafer 310 as compared to the thickness of the circuit wafer 210. Simulations show that a more concentrated field in air is 
With respect to claim 6, Rigetti discloses the method of claim 1, further comprising depositing a first layer (1224 of fig. 12), wherein the at least one conductive surface comprises the first layer (Col.36; lines 44-50; a negative photoresist layer 1224 is spun on the electrically conducting layer 350. Here, the negative photoresist layer 1224 is coated in a conformal manner to cover the sidewalls of the recesses 320).
With respect to claim 7, Rigetti discloses the method of claim 6, further comprising: removing a portion of the first layer (1272 of fig. 12).
With respect to claim 8, Rigetti discloses the method of claim 6, further comprising: depositing a second layer (1282 of fig. 12) on the second substrate, wherein the at least one conductive surface comprises the second layer (Col. 36; lines 64-67; Before the forming of the In bumps 1284, a Ti adhesion layer 1282 is formed on the electrically conducting layer 350 inside the openings 1272).
With respect to claim 9, Rigetti discloses the method of claim 8, wherein the first layer and the second layer are connected (Col. 36; lines 64-67).
With respect to claim 10, Rigetti discloses the method of claim 8, wherein an open space on the second substrate is disposed between the first layer and the second layer (Col. 32; lines 44-47).
With respect to claim 11, Rigetti discloses the method of claim 8, wherein a recess in the second substrate is disposed between the first layer and the second layer (Col. 32; lines 44-47).

With respect to claim 12, Rigetti discloses the method of claim 1,  further comprising: removing a portion of the second substrate (320 of fig. 3A).
With respect to claim 13, Rigetti discloses the method of claim 1,  wherein the at least one dimension is a depth of a recess formed in the second substrate (recess 320 has depth and the conductive layer 350 is disposed on 320).
With respect to claim 14, Rigetti discloses the method of claim etching the recess 13, further comprising etching the recess in the second substrate (fig. 3A).
With respect to claim 20, Rigetti discloses the  semiconductor fabrication system of claim 15, wherein the at least one dimension is determined based upon a capacitance change to achieve the frequency adjustment value (Col. 19; lines 11-17; a distance DW between the outer perimeter of the encapsulated quantum circuit device 240 and a nearest wall of the recess 320 corresponds to a value of a capacitance between the encapsulated quantum circuit device and the portion of the electrically conducting layer 350 that covers the wall of the recess).

            Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rigetti in view of Amin et al. (US 2002/0117656, hereinafter Amin).
With respect to claims, 4 and 18, Rigetti discloses the method of claim 2.
Rigetti does not explicitly disclose wherein the parameter includes a resistance associated with the one or more qubits.
In an analogous art, Amin discloses wherein the parameter includes a resistance associated with the one or more qubits (para 0162).

With respect to claims, 5 and 19, Rigetti/Amin discloses the method of claim 4.
Rigetti does not explicitly disclose wherein the resistance is a normal-state resistance of a junction of the qubit (para 0261).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Rigetti’s method by adding Amin’s disclosure in order to simulate a quantum system that provides faster way to solve computational problems.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816